Citation Nr: 0419881	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  00-01 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for migraine accompaniment 
syndrome to include blurred vision and headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1944 to August 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The Board 
remanded the claim in July 2001, and the veteran and his wife 
testified before the undersigned at a hearing held at the RO 
in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

In an October 1999 rating decision the RO denied entitlement 
to service connection for impaired vision due to concussion 
in combat and also denied entitlement to service connection 
for tinnitus.  The veteran appealed, and in a decision dated 
in July 2001 the Board granted service connection for 
tinnitus and remanded the issue of entitlement to service 
connection for blurred vision other than myopia for 
additional development, which included a VA examination.  
After providing the veteran an eye examination, the RO 
continued its denial of the claim and issued a supplemental 
statement of the case.  In response, the veteran pointed out 
that he believes that blurred vision is a symptom of migraine 
episodes that produce the blurred vision.  

After that, the RO arranged for a VA neurology examination.  
The January 2003 examination report indicates that the 
examiner understood the veteran to say that headaches were 
not an issue as they occurred only rarely and the examiner 
also said the issue of concussion appeared to be a non-issue 
pointing out that there was no evidence that the veteran 
experienced head injury of either direct or impulsive variety 
with loss of consciousness.  The examiner said that the 
veteran had a history of visual phenomena that were most 
likely in the category of migraine accompaniment syndrome and 
included migraine accompaniment syndrome as a diagnosis.  

Thereafter, the RO issued a supplemental statement of the 
case continuing the denial of service connection for blurred 
vision.  In addition, in a rating decision dated in May 2003, 
the RO denied service connection for migraine accompaniment 
syndrome claimed as migraine episodes due to concussion.  The 
veteran appealed that decision and continued his appeal 
relative to the blurred vision issue.  He and his wife 
subsequently testified before the undersigned at the March 
2004 hearing held at the RO.  

At the hearing, the veteran and his representative indicated 
that the issue on appeal should be recharacterized as 
entitlement to service connection for migraine accompaniment 
syndrome to include blurred vision and headaches.  The 
veteran testified that while he was in combat in France in 
December 1944 he was shaken by artillery fire during the 
night and the following day or the day after that, while his 
unit was being attacked by a group of German tanks and 
infantry, his vision became blurred.  He testified that what 
he meant by being shaken was the concussion from an artillery 
blast; he testified that he was hit by the shock wave and may 
have been unconscious momentarily, but did not recall.  He 
testified that he later went to an aid station and reported 
his problem with blurred vision.  He testified at that time 
it was discovered that his feet were frozen resulting in his 
hospitalization and eventual discharge from service in August 
1945.  He testified that while hospitalized he continued to 
have blurred vision sometimes with headaches, but he did not 
complain because it was not severe.  He testified that the 
same symptoms had continued ever since service and that he 
was first diagnosed with migraines in 1949 but that physician 
was deceased and his records are not available.  At the 
hearing, the veteran's wife confirmed that she was present 
when the doctor the veteran saw in 1949 made the diagnosis of 
migraines.  

At the hearing, the veteran's representative argued that the 
veteran should be provided an additional VA examination with 
an opinion as to the relationship between the veteran's 
exposure to the artillery blast in service and his current 
migraine accompaniment syndrome with blurred vision and 
headaches.  

The record confirms that the veteran served in combat in 
World War II as it shows that he was awarded the Combat 
Infantryman Badge.  He therefore qualifies for consideration 
of his claim under the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2003) pertaining 
injuries incurred in combat, in this case concussion from an 
artillery blast.  As the veteran has testified that his 
blurred vision, which the January 2003 examiner associated 
with the diagnosis of migraine accompaniment syndrome, began 
after exposure to an artillery blast in combat, it is the 
judgment of the Board that further development should be 
undertaken including obtaining a medical opinion as to the 
relationship between the veteran's exposure to the artillery 
blast in service and his current migraine accompaniment 
syndrome with blurred vision and headaches.  

The Board notes that the veteran has testified that he knows 
of no available medical records that have not been obtained.  
Nonetheless, as the case is being remanded, the veteran 
should be given another opportunity to identify or submit 
medical records pertinent to his claim and that he should be 
specifically notified that he should submit any evidence in 
his possession that pertains to his claim.  See 38 U.S.C.A. 
§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should contact the veteran and 
offer him the opportunity to provide the 
names, addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, not identified previously, 
from which he has received evaluation or 
treatment for migraine accompaniment 
syndrome to include blurred vision and 
headaches at any time since service.  
With any necessary authorization from the 
veteran, VBA should obtain and associate 
with the claims file those records 
identified by the veteran.  

In addition, VBA should make an explicit 
request to the veteran that he provide 
any evidence in his possession that 
pertains to his claim for service 
connection for migraine accompaniment 
syndrome to include blurred vision and 
headaches.  See 38 C.F.R. § 3.159(b)(1) 
(2003).  

VBA should, in addition, explicitly 
notify the veteran that evidence needed 
to substantiate his claim for service 
connection for migraine accompaniment 
syndrome to include blurred vision and 
headaches is a medical opinion wherein 
the medical professional determines that 
it is at least as likely as not that his 
migraine accompaniment syndrome with 
blurred vision and headaches is causally 
related to his exposure to an artillery 
blast in service or some other incident 
of service.  The rationale for the 
opinion should be explained, and the 
opinion should take into account the 
veteran's history and medical records 
during and after service.  The veteran 
should be notified that VA will arrange 
for VA examination and obtain a VA 
medical opinion, but that it is 
ultimately his responsibility to obtain 
evidence that substantiates his claim.  

2.  Thereafter, VBA should arrange for a 
VA neurology examination of the veteran 
to determine the nature and etiology of 
any current migraine accompaniment 
syndrome to include blurred vision and 
headaches.  All indicated studies should 
be performed.  After examination and 
review of the record, including the 
veteran's service medial records and 
post-service treatment records and 
examination reports, and accepting as 
true the veteran's report of exposure in 
December 1944 to an artillery blast and 
possible brief unconsciousness followed 
by blurred vision sometimes with 
headaches, the physician should provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current migraine 
accompaniment syndrome to include blurred 
vision and headaches is causally related 
to exposure to the artillery blast in 
service or any other incident of service 
or otherwise had its onset in service.  
The opinion should be supported by an 
explanation of the medical facts and 
principles used in formulating the 
opinion.  The claims file must be 
provided to the physician for review of 
pertinent documents in connection with 
the examination and that it was available 
and reviewed should be noted in the 
examination report.  

3.  Then, after undertaking any 
additional development deemed warranted 
by the state of the record at that time, 
VBA should readjudicate the veteran's 
claim, now characterized as entitlement 
to service connection for migraine 
accompaniment syndrome to include blurred 
vision and headaches.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, VBA should issue 
an appropriate supplemental statement of 
the case, and the veteran and his 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




